Detailed Action
This action is in response to Applicant's communications filed 23 November 2021.  
Claim(s) 9 was/were amended.  No claims were cancelled. No claims were withdrawn.  No claims were added.  Therefore, claims 1-20 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant's arguments, filed 23 November 2021, regarding the interpretation of claims 1, 2, 6, 16, and 17 under 35 USC 112(f) have been fully considered and are not persuasive.  
Applicant claims the terms "spiking neurons", "blocking neurons", and "neuron lanes" are terms of art so do not require a showing of specific structure and should not be interpreted under 35 USC 112(f).  It is noted that "blocking neuron" and "neuron lanes" only seem to appear in Applicant's specification and publications and "spiking neuron" is recited at a high level of generality, and requires a sufficient showing that these claim limitations require sufficient structure to perform the claimed function.  Applicant has not presented a sufficient showing that these claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 USC 112(f).  The terms are coupled with functional language without reciting sufficient structure to perform the recited function and the terms are not preceded by a structural modifier.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Applicant's arguments, filed 23 November 2021, regarding the rejections of claims 1-20 under 35 USC 101 have been fully considered but are not persuasive.
Applicant argues (Remarks, pp. 7-8) that the claims do not recite a mental process because the claims do not recite limitations that can practically be performed in the human mind and because the method requires the manipulation of computer data structures.  Applicant argues that the claims require a neuromorphic machine comprising spiking neurons and blocking neurons, which construct a neural network to analyze large amount of input and output with objective functions.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a neural network to analyze large amount of input and output with objective functions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 
Applicant argues (Remarks, pp. 8-9) that the claims do not recite mathematical concepts.  Applicant argues that the claims never recite mathematical calculation, formula, or relationships, but rather the specific neuromorphic hardware configuration to execute them.  However the claims recite using neurons to take inputs, implement objective functions, output to another neuron, and then provide an optimum value.  The examples given in the Specification of these "objective functions" in para. [0018] include determining the mean, median, and mode ("Optimization techniques may be used in applied mathematics, operations research, and statistical analysis.  Various statistical quantities, such as the mean, median, and mode, may be defined using an optimization-based formula." [0018]).  Therefore the broadest reasonable interpretation of the claims reciting using neurons to take inputs, implement objective functions, output to another neuron, and then provide an optimum value covers the mathematical concepts listed, including determining the mean, median, and mode.  This is supported by Applicant's own assertions, as Applicant states in Remarks, pp. 10-11: "A person of ordinary skill in the art would know that objective function refers to a mathematical concept of maximizing or minimizing present value of a project to solve optimization problems.  This has been well known and accepted in the field for decades."
For the aforementioned reasons, claims 1-20 are rejected under 35 USC 101.
Applicant's arguments, filed 23 November 2021, regarding the rejections of claims 1-20 under 35 USC 102 and 103 have been fully considered but are not persuasive.

Applicant argues (Remarks, pp. 10-11) that the prior art does not disclose "a plurality of blocking neurons configured to receive the plurality of input values and output from the plurality of spiking neurons."  As shown in Fig. 1 and Fig. 3, the input values and spiking neurons are inputs to the blocking neurons (output neurons), without which the blocking neurons would not provide an output.  Thus, Zhang teaches the limitations of the claim.
The rejection of the dependent claims for depending from rejected claims is maintained.
For the aforementioned reasons, claims 1-20 are rejected under 35 USC 102 and 103.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: spiking neurons in claims 1, 2, 6, 16, and 17; blocking neurons in claims 1, 2, 16, and 17; and neuron lanes in claims 2, 3, 9, 10, and 17-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 Analysis:  Claims 1-20 are within the four statutory categories.  Claims 1-8 are drawn to a neuromorphic machine, which is within the four statutory categories (i.e. machine).  Claims 9-15 are drawn to a neuromorphic machine, which is within the four statutory categories (i.e. machine).   Claims 16-20 are drawn to a method, which is within the four statutory categories (i.e. process).   

Step 2 Analysis: Claims 1-20 are directed to an abstract idea, do not recite additional elements that would integrate the judicial exception into a practical application, and do not recite additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding Claim 1,
Claim 1 recites:
A neuromorphic machine, comprising:
a plurality of spiking neurons configured to receive a plurality of input signals representing a plurality of input values and to implement objective functions on the plurality of input values; and
a plurality of blocking neurons configured to receive the plurality of input values and output from the plurality of spiking neurons as input and to 

Step 2A Prong One Analysis: The limitations of receiving a plurality of input signals representing a plurality of input values and to implement objective functions on the plurality of input values; and receiving the plurality of input values and output from the plurality of spiking neurons as input and to provide an output signal representing an optimum value corresponding to at least one of the plurality of input values, given the broadest reasonable interpretation, cover abstract ideas.
The limitations, as drafted, under its broadest reasonable interpretation, cover the abstract idea of a mental process because they recite a process that could be practically performed in the human mind (i.e. observations, evaluations, judgments, and/or opinions).  In this case, a person could be provided an array of numbers and determine which number is the median in their mind, such as the example in paragraph [0023] of the Specification: "For example, without limitation, in one application in accordance with an illustrative embodiment, optimum value 108 may be the median value of plurality of input values 104". 
These limitations, as drafted, under its broadest reasonable interpretation, also covers mathematical calculations.  The claim recites neurons that take inputs, implement objective functions, output to another neuron, and then provide an optimum value.  The claim encompasses mathematical calculations, such as simple sorting, median calculations, and the like.


Step 2A Prong Two Analysis:  The claim does not recite additional elements that would integrate the judicial exception into a practical application.  Claim 1 recites the additional limitations of a plurality of spiking neurons and a plurality of blocking neurons.  This/These limitation(s) is/are merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements are merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).
Accordingly, the additional elements are not sufficient to amount to significantly more than the judicial exception. Claim 1 is not patent eligible.

Regarding Dependent Claims 2-8,
Step 2A Prong One Analysis: Dependent Claims 2-8 include other limitations.  For example, Claim 4 recites an objective function considers the inputs in relation to other inputs. Claim 5 recites providing an optimum value as an output. Claim 7 recites wherein the input values are integers.  Claim 8 recites wherein the output signal is a median value of the input.
Claim 1.
Step 2A Prong Two Analysis:  Dependent Claims 2-8 are not integrated into a practical application.  Dependent Claims 2, 3, and 6 contain additional elements. Claim 2 recites neuron lanes. Claim 3 recites the neuron lanes correspond to the number of input signals. Claim 6 recites leaky integrate-and-fire neurons.
This/These limitation(s) is/are merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).
Step 2B Analysis: Dependent Claims 2-8 do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements are merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).  
Accordingly, the additional elements are not sufficient to amount to significantly more than the judicial exception.  Dependent Claims 2-8 are not patent eligible.

Regarding Claim 9,
Claim 9 recites:
A neuromorphic machine, comprising:
a plurality of neuron lanes, wherein each neuron lane in the plurality of neuron lanes comprises a spiking neuron and a blocking neuron; and


Step 2A Prong One Analysis: The limitations of receiving a plurality of input signals representing a plurality of input values and provide an output signal representing a median value of the plurality of input values, given the broadest reasonable interpretation, cover abstract ideas.
The limitations, as drafted, under its broadest reasonable interpretation, cover the abstract idea of a mental process because they recite a process that could be practically performed in the human mind (i.e. observations, evaluations, judgments, and/or opinions).  In this case, a person could be provided an array of numbers and determine which number is the median in their mind, such as the example in paragraph [0023] of the Specification: "For example, without limitation, in one application in accordance with an illustrative embodiment, optimum value 108 may be the median value of plurality of input values 104". 
These limitations, as drafted, under its broadest reasonable interpretation, also covers mathematical calculations.  The claim recites neurons that take inputs, calculate the median, and provide the median as output.  The claim encompasses mathematical calculations.
Any limitations not identified above as part of the abstract idea(s) are deemed “additional elements,” and will be discussed in further detail below.

Step 2A Prong Two Analysis:  The claim does not recite additional elements that would integrate the judicial exception into a practical application.  Claim 9 recites the additional limitations of a plurality of neuron lanes, wherein each neuron lane comprises a spiking neurons and a blocking neuron.  This/These limitation(s) is/are merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements are merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).
Accordingly, the additional elements are not sufficient to amount to significantly more than the judicial exception. Claim 9 is not patent eligible.	

Regarding Dependent Claims 10-15,
Step 2A Prong One Analysis: Dependent Claims 10-15 include other limitations.  For example, Claim 11 recites implementing an objective function.  Claim 12 recites considering input values in relation to each other.  Claim 13 recites providing one of the input values as the median.  Claim 15 recites wherein the input values are integers.
These limitations only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 9.
Step 2A Prong Two Analysis:  Dependent Claims 10-15 are not integrated into a practical application.  Dependent Claims 10 and 14 contain additional elements. Claim 10 recites the neuron lanes correspond to the number of input signals. Claim 14 recites a leaky integrate-and-fire neuron.
This/These limitation(s) is/are merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).
Step 2B Analysis: Dependent Claims 10-15 do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements are merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).  
Accordingly, the additional elements are not sufficient to amount to significantly more than the judicial exception.  Dependent Claims 10-15 are not patent eligible.

Regarding Claim 16,
Claim 16 recites:
A method of determining an optimum value, comprising:
providing a plurality of input signals to a plurality of spiking neurons and a plurality of blocking neurons, wherein the plurality of input signals represent a plurality of input values, and wherein the plurality of spiking neurons implement objective functions on the plurality of input values;
providing output from the plurality of spiking neurons as input to the plurality of blocking neurons; and


Step 2A Prong One Analysis: The limitations of providing a plurality of input signals, wherein the plurality of input signals represent a plurality of input values, and implementing objective functions on the plurality of input values; and providing an output signal representing an optimum value corresponding to at least one of the plurality of input values, given the broadest reasonable interpretation, cover abstract ideas.
The limitations, as drafted, under its broadest reasonable interpretation, cover the abstract idea of a mental process because they recite a process that could be practically performed in the human mind (i.e. observations, evaluations, judgments, and/or opinions).  In this case, a person could be provided an array of numbers and determine which number is the median in their mind, such as the example in paragraph [0023] of the Specification: "For example, without limitation, in one application in accordance with an illustrative embodiment, optimum value 108 may be the median value of plurality of input values 104". 
These limitations, as drafted, under its broadest reasonable interpretation, also covers mathematical calculations.  The claim recites using inputs and objective functions to calculate an optimum value.  The claim encompasses mathematical calculations.
Any limitations not identified above as part of the abstract idea(s) are deemed “additional elements,” and will be discussed in further detail below.

Step 2A Prong Two Analysis:  The claim does not recite additional elements that would integrate the judicial exception into a practical application.  Claim 16 recites the additional limitations of a plurality of spiking neurons and a plurality of blocking neurons; providing output from the plurality of spiking neurons as input to the plurality of blocking neurons.  This/These limitation(s) is/are merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements are merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).
Accordingly, the additional elements are not sufficient to amount to significantly more than the judicial exception. Claim 9 is not patent eligible.	

Regarding Dependent Claims 17-20,
Step 2A Prong One Analysis: Dependent Claims 17-20 include other limitations.  For example, Claim 19 recites considering the plurality of input values in relation to other input values and providing one of the input values as the optimum value as output.  Claim 20 recites wherein the output represents a median value of the input values.
These limitations only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 16.
Step 2A Prong Two Analysis:  Dependent Claims 17-20 are not integrated into a practical application.  Dependent Claims 17 and 18 contain additional elements. Claim 17 recites neuron lanes comprising a spiking neuron and blocking neuron.  Claim 18 recites the neuron lanes correspond to the number of input signals.  
This/These limitation(s) is/are merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).
Step 2B Analysis: Dependent Claims 17-20 do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements are merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).  
Accordingly, the additional elements are not sufficient to amount to significantly more than the judicial exception.  Dependent Claims 17-20 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (A Neuromorphic Neural Spike Clustering Processor for Deep-Brain Sensing and Stimulation Systems, hereinafter "Zhang").

Regarding Claim 1,
Zhang teaches a neuromorphic machine, comprising:
a plurality of spiking neurons ("spiking neural network... The proposed hardware contains 1220 digital neurons" sec. Abstract, p. 91; "N input-neurons (HN)", sec. 2.1, p. 91; Fig. 3(a), Input neurons, p. 93) configured to receive a plurality of input signals representing a plurality of input values (Fig. 1, 256 inputs, I1... Im, p. 91; Fig. 3(a), X1... Xm, p. 93) and to implement objective functions ("After input neurons fire, output neurons integrate the outputs of the input neurons, modified by synaptic weights, into a 31b membrane potential.  The rule for the integration is shown below" sec. 2.2, p. 92, equation (1)) on the plurality of input values ("An input neuron takes 1b signal from an encoder. If the 1b signal is 1 or 0, it activates the excitatory or inhibitory axon of the neuron respectively. If the excitatory axon is activated, it will increase the membrane potential of output neurons based on the synaptic weights. If the inhibitory axon is activated, the membrane potential is reduced instead." sec. 2.1, p. 91); and
a plurality of blocking neurons (Fig. 1, "K output-neurons (ZK)" sec. 2.1, p. 91; Fig. 3(a), Output neurons, p. 93) configured to receive the plurality of input values (Fig. 1, 256 inputs, I1... Im, p. 91; Fig. 3(a), X1... Xm, p. 93) and output from the plurality of spiking neurons as input (Fig. 1, KN synaptic-weights (WKN), p. 91; Fig. 3(a), fire_out, p. 93) and to provide an output signal representing an optimum value corresponding to at least one of the plurality of input values ("The proposed network has four output neurons, based on the maximum expected number of clusters (groups) in the datasets used in this work (see Sec. 4.1). Each output neuron implements the integration-and-fire (I&F) model with a constant leak. Upon receiving firing events generated by input neurons, each output neuron accumulates its membrane potential. When the membrane potential exceeds a firing threshold, the output neuron fires. The firing event of an output neuron indicates that the inspected spike belongs to the group represented by the output neuron." sec. 2.1, p. 91).

Regarding Claim 2,
Richards teaches the neuromorphic machine of claim 1.  Richards further teaches wherein the plurality of spiking neurons and the plurality of blocking neurons are arranged in a plurality of neuron lanes ("The input and the output neurons and the synapses form a two-layer neural network. The network undergoes a competitive training process and then maps an input to a target output cluster [11,21]." sec. 2.1, p. 91; Fig. 3(a), "Fig. 3(a) shows the top-level block diagram of the proposed hardware." sec. 3.1, p. 93; any path from an input to the output can be considered a lane), wherein each neuron lane in the plurality of neuron lanes comprises a spiking neuron (Fig. 3(a), input neurons, p. 93) and a blocking neuron (Figure 3(a), Output neurons, p. 93).

Regarding Claim 3,
Richards teaches the neuromorphic machine of claim 2.  Richards further teaches wherein a number of the plurality of neuron lanes ("N input-neurons (HN)" sec. 2.1, p. 91) corresponds to a number of the plurality of input signals ("spike waveform, 32 8-b binary-coded samples (i.e., m=256), are expanded via the encoder into 1216-b data (i.e., N=1216)" sec. 2.1, p. 91; this shows the input signals of 1216 matches the 1216 input neurons).

Regarding Claim 4,
Richards teaches the neuromorphic machine of claim 2.  Richards further teaches wherein an objective function for the spiking neuron in the one of the plurality of lanes considers one of the plurality of input values in relation to all of the other plurality of input values ("The higher accuracy of the proposed design can be attributed to the following reason. First, the conventional design [4] maps input spikes to a certain cluster mean by calculating sample-by-sample l1-distances. The drawback of l1-distance is that it only concerns the absolute difference between the samples of input spikes and cluster means. In practice, however, relative differences is more reasonable to use than absolute differences since the magnitude of samples may affect the absolute differences." sec. 4.2, p. 95-96; clustering taking into account distances between samples teaches considering values in relation to other input values).

Regarding Claim 6,
Richards teaches the neuromorphic machine of claim 1.  Richards further teaches wherein the plurality of spiking neurons comprise leaky integrate-and-fire neurons ("Each output neuron implements the integration-and-fire (I&F) model with a constant leak." sec. 2.1, p. 91).

Regarding Claim 7,
Richards teaches the neuromorphic machine of claim 1.  Richards further teaches wherein the plurality of input values are integer values ("An input neuron takes 1b signal from an encoder. If the 1b signal is 1 or 0, it activates the excitatory or inhibitory axon of the neuron respectively." sec. 2.1, p. 91; 0 and 1 are integers).

Regarding Claim 16,
Zhang teaches a method of determining an optimum value, comprising:
providing a plurality of input signals (Fig. 1, 256 inputs, I1... Im, p. 91; Fig. 3(a), X1... Xm, p. 93) to a plurality of spiking neurons ("spiking neural network... The proposed hardware contains 1220 digital neurons" sec. Abstract, p. 91; "N input-neurons (HN)", sec. 2.1, p. 91; Fig. 3(a), Input neurons, p. 93) and a plurality of blocking neurons (Fig. 1, "K output-neurons (ZK)" sec. 2.1, p. 91; Fig. 3(a), Output neurons, p. 93), wherein the plurality of input signals represent a plurality of input values (Fig. 1, 256 inputs, I1... Im, p. 91; Fig. 3(a), X1... Xm, p. 93), and wherein the plurality of spiking neurons implement objective functions on the plurality of input values ("An input neuron takes 1b signal from an encoder. If the 1b signal is 1 or 0, it activates the excitatory or inhibitory axon of the neuron respectively. If the excitatory axon is activated, it will increase the membrane potential of output neurons based on the synaptic weights. If the inhibitory axon is activated, the membrane potential is reduced instead." sec. 2.1, p. 91);
providing output from the plurality of spiking neurons as input to the plurality of blocking neurons (Fig. 1, KN synaptic-weights (WKN), p. 91; Fig. 3(a), fire_out, p. 93); and
providing an output signal from the plurality of blocking neurons representing an optimum value corresponding to at least one of the plurality of input values ("The proposed network has four output neurons, based on the maximum expected number of clusters (groups) in the datasets used in this work (see Sec. 4.1). Each output neuron implements the integration-and-fire (I&F) model with a constant leak. Upon receiving firing events generated by input neurons, each output neuron accumulates its membrane potential. When the membrane potential exceeds a firing threshold, the output neuron fires. The firing event of an output neuron indicates that the inspected spike belongs to the group represented by the output neuron." sec. 2.1, p. 91).

Regarding Claim 17,
Zhang teaches the method of claim 16.  Zhang further teaches wherein the plurality of spiking neurons and the plurality of blocking neurons are arranged in a plurality of neuron lanes ("The input and the output neurons and the synapses form a two-layer neural network. The network undergoes a competitive training process and then maps an input to a target output cluster [11,21]." sec. 2.1, p. 91; Fig. 3(a), "Fig. 3(a) shows the top-level block diagram of the proposed hardware." sec. 3.1, p. 93; any path from an input to the output can be considered a lane), wherein each neuron lane in the plurality of neuron lanes comprises a spiking neuron (Fig. 3(a), input neurons, p. 93) and a blocking neuron (Figure 3(a), Output neurons, p. 93).

Regarding Claim 18,
Zhang teaches the method of claim 17.  Zhang further teaches wherein a number of the plurality of neuron lanes ("N input-neurons (HN)" sec. 2.1, p. 91) corresponds to a number of the plurality of input signals ("spike waveform, 32 8-b binary-coded samples (i.e., m=256), are expanded via the encoder into 1216-b data (i.e., N=1216)" sec. 2.1, p. 91; this shows the input signals of 1216 matches the 1216 input neurons).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 8-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (A Neuromorphic Neural Spike Clustering Processor for Deep-Brain Sensing and Stimulation Systems, hereinafter "Zhang") in view of Richards (VLSI Median Filters).

Regarding Claim 5,
Zhang teaches the neuromorphic machine of claim 4.  Zhang further teaches wherein the blocking neuron in the one of the plurality of lanes (Fig. 1, "K output-neurons (ZK)" sec. 2.1, p. 91; Fig. 3(a), Output neurons, p. 93) is configured to provide the optimum value in response to an output of the objective function of the spiking neuron (Fig. 1, KN synaptic-weights (WKN), p. 91; Fig. 3(a), fire_out, p. 93) ("The proposed network has four output neurons, based on the maximum expected number of clusters (groups) in the datasets used in this work (see Sec. 4.1). Each output neuron implements the integration-and-fire (I&F) model with a constant leak. Upon receiving firing events generated by input neurons, each output neuron accumulates its membrane potential. When the membrane potential exceeds a firing threshold, the output neuron fires. The firing event of an output neuron indicates that the inspected spike belongs to the group represented by the output neuron." sec. 2.1, p. 91).

Zhang does not explicitly teach provide one of the plurality of input values as the optimum value.
Richards teaches provide one of the plurality of input values as the optimum value (In the 1-D case, we have an input stream of values x0, x1, x2, ... , taken from some domain which is encoded as l bit integers... The idea of a median filter is to use the median of the values in the window Wi as the best guess for the true value of xi." sec. I, p. 145).
Zhang and Richards are analogous art because both are directed to efficient parallel circuitry design for signal processing. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the spiking neural network of Zhang with the parallel median computation of Richards.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve accuracy (Zhang: "a processor design that achieves the high clustering accuracy of 91% in average, which is 22% higher than the conventional hardware." sec. 5, p. 96") and enhancing data (Richards: "many linear filters have been used to enhance the data 

Regarding Claim 8,
Zhang teaches the neuromorphic machine of claim 1.  Zhang does not explicitly teach wherein the output signal represents a median value of the plurality of input values.
Richards teaches wherein the output signal represents a median value of the plurality of input values (In the 1-D case, we have an input stream of values x0, x1, x2, ... , taken from some domain which is encoded as l bit integers... The idea of a median filter is to use the median of the values in the window Wi as the best guess for the true value of xi." sec. I, p. 145).
Zhang and Richards are analogous art because both are directed to efficient parallel circuitry design for signal processing. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the spiking neural network of Zhang with the parallel median computation of Richards.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve accuracy (Zhang: "a processor design that achieves the high clustering accuracy of 91% in average, which is 22% higher than the conventional hardware." sec. 5, p. 96") and enhancing data (Richards: "many linear filters have been used to enhance the data by smoothing the signal and removing noise.  However, they have their disadvantages... Median filters have been suggest as simple nonlinear filters without these disadvantages." sec. I, p. 145).

Regarding Claim 9,
Zhang teaches a neuromorphic machine, comprising:
a plurality of neuron lanes ("The input and the output neurons and the synapses form a two-layer neural network. The network undergoes a competitive training process and then maps an input to a target output cluster [11,21]." sec. 2.1, p. 91; Fig. 3(a), "Fig. 3(a) shows the top-level block diagram of the proposed hardware." sec. 3.1, p. 93; any path from an input to the output can be considered a lane), wherein each neuron lane in the plurality of neuron lanes comprises a spiking neuron (Fig. 3(a), input neurons, p. 93) and a blocking neuron (Figure 3(a), Output neurons, p. 93); and
wherein the plurality of neuron lanes are configured to receive a plurality of input signals representing a plurality of input values (Fig. 1, 256 inputs, I1... Im, p. 91; Fig. 3(a), X1... Xm, p. 93) and to provide an output signal ("The proposed network has four output neurons, based on the maximum expected number of clusters (groups) in the datasets used in this work (see Sec. 4.1). Each output neuron implements the integration-and-fire (I&F) model with a constant leak. Upon receiving firing events generated by input neurons, each output neuron accumulates its membrane potential. When the membrane potential exceeds a firing threshold, the output neuron fires. The firing event of an output neuron indicates that the inspected spike belongs to the group represented by the output neuron." sec. 2.1, p. 91).


Richards teaches the output signal representing a median value of the plurality of input values (In the 1-D case, we have an input stream of values x0, x1, x2, ... , taken from some domain which is encoded as l bit integers... The idea of a median filter is to use the median of the values in the window Wi as the best guess for the true value of xi." sec. I, p. 145).
Zhang and Richards are analogous art because both are directed to efficient parallel circuitry design for signal processing. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the spiking neural network of Zhang with the parallel median computation of Richards.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve accuracy (Zhang: "a processor design that achieves the high clustering accuracy of 91% in average, which is 22% higher than the conventional hardware." sec. 5, p. 96") and enhancing data (Richards: "many linear filters have been used to enhance the data by smoothing the signal and removing noise.  However, they have their disadvantages... Median filters have been suggest as simple nonlinear filters without these disadvantages." sec. I, p. 145).

Regarding Claim 10,
The Zhang/Richards combination teaches the neuromorphic machine of claim 9.  Zhang further teaches wherein a number of the plurality of neuron lanes ("N input-neurons (HN)" sec. 2.1, p. 91) corresponds to a number of the plurality of input signals ("spike waveform, 32 8-b binary-coded samples (i.e., m=256), are expanded via the encoder into 1216-b data (i.e., N=1216)" sec. 2.1, p. 91; this shows the input signals of 1216 matches the 1216 input neurons).

Regarding Claim 11,
The Zhang/Richards combination teaches the neuromorphic machine of claim 9.  Zhang further teaches wherein the spiking neuron implements an objective function ("An input neuron takes 1b signal from an encoder. If the 1b signal is 1 or 0, it activates the excitatory or inhibitory axon of the neuron respectively. If the excitatory axon is activated, it will increase the membrane potential of output neurons based on the synaptic weights. If the inhibitory axon is activated, the membrane potential is reduced instead." sec. 2.1, p. 91).

Regarding Claim 12,
The Zhang/Richards combination teaches the neuromorphic machine of claim 11.  Zhang further teaches wherein the objective function considers one of the plurality of input values in relation to all of the other plurality of input values ("The higher accuracy of the proposed design can be attributed to the following reason. First, the conventional design [4] maps input spikes to a certain cluster mean by calculating sample-by-sample l1-distances. The drawback of l1-distance is that it only concerns the absolute difference between the samples of input spikes and cluster means. In practice, however, relative differences is more reasonable to use than absolute differences since the magnitude of samples may affect the absolute differences." sec. 4.2, p. 95-96; clustering taking into account distances between samples teaches considering values in relation to other input values).

Regarding Claim 13,
The Zhang/Richards combination teaches the neuromorphic machine of claim 12.  Richards further teaches wherein the blocking neuron is configured to provide the one of the plurality of input values as the median value in response to an output of the objective function of the spiking neuron (In the 1-D case, we have an input stream of values x0, x1, x2, ... , taken from some domain which is encoded as l bit integers... The idea of a median filter is to use the median of the values in the window Wi as the best guess for the true value of xi." sec. I, p. 145).
The motivation to combine Zhang and Richards is the same as the motivation for claim 9.  

Regarding Claim 14,
The Zhang/Richards combination teaches the neuromorphic machine of claim 9.  Zhang further teaches wherein the spiking neuron is a leaky integrate-and-fire neuron ("Each output neuron implements the integration-and-fire (I&F) model with a constant leak." sec. 2.1, p. 91).

Regarding Claim 15,
The Zhang/Richards combination teaches the neuromorphic machine of claim 9.  Zhang further teaches wherein the plurality of input values are integer values ("An input neuron takes 1b signal from an encoder. If the 1b signal is 1 or 0, it activates the excitatory or inhibitory axon of the neuron respectively." sec. 2.1, p. 91; 0 and 1 are integers).

Regarding Claim 19,
Zhang teaches the method of claim 17.  
Zhang further teaches wherein an objective function of the spiking neuron in a neuron lane in the plurality of neuron lanes considers one of the plurality of input values in relation to all of the other plurality of input values ("The higher accuracy of the proposed design can be attributed to the following reason. First, the conventional design [4] maps input spikes to a certain cluster mean by calculating sample-by-sample l1-distances. The drawback of l1-distance is that it only concerns the absolute difference between the samples of input spikes and cluster means. In practice, however, relative differences is more reasonable to use than absolute differences since the magnitude of samples may affect the absolute differences." sec. 4.2, p. 95-96; clustering taking into account distances between samples teaches considering values in relation to other input values); and
the blocking neuron in the neuron lane (Fig. 1, "K output-neurons (ZK)" sec. 2.1, p. 91; Fig. 3(a), Output neurons, p. 93) is configured to provide the optimum value in response to an output of the objective function of the spiking neuron (Fig. 1, KN synaptic-weights (WKN), p. 91; Fig. 3(a), fire_out, p. 93) ("The proposed network has four output neurons, based on the maximum expected number of clusters (groups) in the datasets used in this work (see Sec. 4.1). Each output neuron implements the integration-and-fire (I&F) model with a constant leak. Upon receiving firing events generated by input neurons, each output neuron accumulates its membrane potential. When the membrane potential exceeds a firing threshold, the output neuron fires. The firing event of an output neuron indicates that the inspected spike belongs to the group represented by the output neuron." sec. 2.1, p. 91).

Zhang does not explicitly teach the one of the plurality of input values as the optimum value.
Richards teaches provide one of the plurality of input values as the optimum value (In the 1-D case, we have an input stream of values x0, x1, x2, ... , taken from some domain which is encoded as l bit integers... The idea of a median filter is to use the median of the values in the window Wi as the best guess for the true value of xi." sec. I, p. 145).
Zhang and Richards are analogous art because both are directed to efficient parallel circuitry design for signal processing. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the spiking neural network of Zhang with the parallel median computation of Richards.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve accuracy (Zhang: "a processor design that achieves the high clustering accuracy of 91% in average, which is 22% higher than the conventional hardware." sec. 5, p. 96") and enhancing data (Richards: "many linear filters have been used to enhance the data by smoothing the signal and removing noise.  However, they have their disadvantages... 

Regarding Claim 20,
Zhang teaches the method of claim 16.  Zhang does not explicitly teach wherein the output signal represents a median value of the plurality of input values.
Richards teaches wherein the output signal represents a median value of the plurality of input values (In the 1-D case, we have an input stream of values x0, x1, x2, ... , taken from some domain which is encoded as l bit integers... The idea of a median filter is to use the median of the values in the window Wi as the best guess for the true value of xi." sec. I, p. 145).
Zhang and Richards are analogous art because both are directed to efficient parallel circuitry design for signal processing. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the spiking neural network of Zhang with the parallel median computation of Richards.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve accuracy (Zhang: "a processor design that achieves the high clustering accuracy of 91% in average, which is 22% higher than the conventional hardware." sec. 5, p. 96") and enhancing data (Richards: "many linear filters have been used to enhance the data by smoothing the signal and removing noise.  However, they have their disadvantages... Median filters have been suggest as simple nonlinear filters without these disadvantages." sec. I, p. 145).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/CHARLES C KUO/Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126